Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4839250 A (Cowan).
Regarding Claim 1 and 17, Cowan discloses a stepped grating structure, as well as a method for making stepped grating structures known as Aztec gratings. The method involves depositing a positive photoresist medium onto a substrate and exposing the medium with two light beams: an object beam and a reference beam. See Col. 6 Lines 20-69. Fig. 3 shows the resulting stepped Aztec grating, which is a plurality of symmetrical grating units. The recording medium is developed after exposure, leaving a cured grating structure.
Regarding Claims 2 and 14-16, Fig. 3 shows that the height/thickness of the steps (with respect to the axis perpendicular to the substrate) is increased or decreased successively. Fig. 3 also shows subunits where each of the two adjacent subunits to the subunit are either of a greater or a lesser thickness than the subunit.
Claims 1-3 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103855251 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 24 June 2021, hereby referred to as CN ‘251).
Regarding Claims 1 and 17, CN ‘251 discloses a method wherein a photosensitive material is coated on a substrate and is patterned over several lithographic steps. The photosensitive material undergoes a subsequent etching and development step to yield a cured grating structure. The final structure is a stepped structure, as shown in Fig. 1. See paragraphs 0010-0017 of the English translation.
Regarding Claims 2 and 14-16, Fig. 1 shows that the height/thickness of the steps (with respect to the axis perpendicular to the substrate) is increased or decreased successively. Fig. 1 also shows subunits where each of the two adjacent subunits to the subunit are either of a greater or a lesser thickness than the subunit.
Regarding Claim 3, CN ‘251 discloses that the patterning of the gratings is performed with photolithography technology. See paragraphs 0011-0017 of the English translation.
Regarding Claim 12, CN ‘251 discloses that a photoresist material is coated onto the substrate (paragraph 0026 of the English translation).
Regarding Claim 13, CN ‘251 shows, in Fig. 1, that the plurality of grating units approach an arc shape following the development steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103855251 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 24 June 2021, hereby referred to as CN ‘251) in view of US 20170307887 A1 (Stenberg) and US 20110070547 A1 (Freese).
Regarding Claims 4-9 and 18, CN ‘251 discloses the use of photolithography technology to manufacture the gratings, but does not go into detail on the specifics of the photolithography technology. Stenberg discloses a near-eye display that contains an exposure module, comprising one or more light sources, a digital micromirror device, and a projection device (see Stenberg, paragraph 0032). The device disclosed is capable of spatially dividing images (paragraph 0039) as well as overlaying images by means of projecting light (paragraph 0032). Stenberg, however, is silent in regards to the use of an autofocus module. Freese discloses a method for forming optical microstructures. Specifically, Freese discloses the use of an autofocus module with the light source (see Freese, paragraph 0048). CN ‘251, Stenberg, and Freese are analogous art because each reference pertains to the formation of grating structures. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the exposure module taught by Stenberg and the autofocus module taught by Freese in the photolithography technique disclosed by CN ‘251 because the exposure module allows for spatial control of imaging (see Stenberg, paragraph 0039) and the autofocus module can compensate for thickness variation in the photosensitive layer (see Freese, paragraph 0052).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103855251 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 24 June 2021, hereby referred to as CN ‘251) in view of US 20180031744 A1 (Miller).
Regarding Claims 10-11, CN ‘251 discloses a method for manufacturing stepped gratings. The dimensions of the steps are not disclosed to be within the range of instant claims 10 and 11. Miller teaches diffraction gratings with a thickness (perpendicular to the substrate) of up to 1.0 microns (see Miller, paragraph 0041), including 0.88 microns (see Miller, Fig. 3B). Miller also teaches diffraction gratings with a width between 0.35 and 0.5 microns (Miller, Fig. 3B and 3C). CN ‘251 and Miller are analogous art because both reference pertain to gratings. It would have been obvious to one having ordinary skill in the art at the time of the filing date of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102012104900 A1 discloses the use of a digital micromirror device that can be used to target spectral ranges as well as pulse shaping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                  

/PETER L VAJDA/Primary Examiner, Art Unit 1737      
03/11/2022